Exhibit 10.1

NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”) OR ANY STATE SECURITIES LAWS AND NEITHER THIS DEBENTURE NOR ANY
INTEREST THEREIN NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS CONVERTIBLE MAY
BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY,

IS AVAILABLE.

 

ASSURED PHARMACY, INC.

 

18% Unsecured Convertible Debenture

 

$_________

_________, 2008

 

This Unsecured Convertible Debenture (the “Debenture”) is issued by Assured
Pharmacy, Inc., a Nevada Corporation (the “Company”) this ___th day of ______,
2008 (the “Issuance Date”) to ___________ pursuant to exemptions from
registration under the Securities Act of 1933, as amended.

 

ARTICLE I.

 

PRINCIPAL AND INTEREST

 

Section 1.1. For value received, the Company promises to pay to Holder, or its
registered assigns, the principal sum of ______ on or before _________, 2008
(the “Maturity Date”), and to pay interest to the Holder on the principal amount
of this Debenture (the “Principal Amount”) at the rate of 18.0% per annum, with
interest for the period from the Issuance Date to the Maturity Date payable in
full on the Maturity Date. All interest due under this Debenture shall be paid
by the Company solely in cash unless otherwise agreed to by both parties in
writing. All payments of principal and interest shall be made to the Holder at
the address set forth above or such other address as the Holder shall notify the
Company in writing ten (10) days prior to the due date of any payment of this
Debenture as provided herein.

 

Section 1.2. Unsecured Nature of Debenture. This Debenture is unsecured.

 

 

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE II.

 

CONVERSION RIGHTS; CONVERSION PRICE

 

Section 2.1. Voluntary Conversion by Holder. The Holder shall have the right
prior to the date on which this Debenture is paid in full, to convert at any
time, or from time to time, any part of the outstanding Principal Amount of this
Debenture into fully paid and non-assessable shares of Common Stock and Common
Stock Purchase Warrants (“Conversion Warrants”) of the Company (the “Conversion
Units”) at the Conversion Price (as defined below) determined as provided
herein. Promptly after the surrender of this Debenture, accompanied by a Notice
of Conversion of Convertible Debenture in the form attached hereto as Exhibit 1,
properly completed and duly executed by the Holder (a “Conversion Notice”), the
Company shall issue and deliver to or upon the order of the Holder that number
of shares of Common Stock and Conversion Warrants in the form attached hereto as
Exhibit 2 and Exhibit 3 for the balance of this Debenture converted as shall be
determined in accordance herewith. The Conversion Warrants evidenced by Exhibit
2 to be issued following receipt of the Conversion Notice are exercisable for
shares of the Company’s Common Stock at an exercise price of $0.60 per share for
a period of one year (the “$0.60 Warrants”). The Conversion Warrants evidenced
by Exhibit 3 to be issued following receipt of the Conversion Notice are
exercisable for shares of the Company’s Common Stock at an exercise price of
$0.80 per share for a period of two years ((the “$0.80 Warrants”).

 

Section 2.2. The number of shares of Common Stock to be issued upon each
conversion of this Debenture shall be determined by dividing (i) the amount of
Principal to be converted by (ii) the Conversion Price. The number of Conversion
Warrants to be issued to Holder upon conversion of this Debenture shall be equal
to the number of shares of Common Stock issued upon conversion of this
Debenture, with such number of Conversion Warrants to be divided equally between
$0.60 Warrants and $0.80 Warrants.

 

Section 2.3. Conversion Price. Upon any conversion of this Debenture, the
conversion price shall be $0.40, subject to adjustment from time to time upon
the happening of certain events (the “Conversion Price”) as set forth below.

 

(a) Stock Splits, etc. In case the Company shall: (i) pay a dividend in shares
of Common Stock or make a distribution in shares of Common Stock to holders of
its outstanding Common Stock, (ii) subdivide its outstanding shares of Common
Stock into a greater number of shares of Common Stock, (iii) combine its
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, or (iv) issue any shares of its capital stock in a reclassification of
the Common Stock, then the number of Conversion Units issuable upon conversion
of this Debenture immediately prior thereto shall be adjusted so that the holder
of this Debenture shall be entitled to receive the kind and number of Conversion
Units which he would have owned or have been entitled to receive had such
Debenture been converted in advance thereof. Upon each such adjustment of the
kind and number of Conversion Units the holder of this Debenture shall

 

 


--------------------------------------------------------------------------------



 

 

thereafter be entitled to purchase the number of Conversion Units resulting from
such adjustment at a Conversion Price per Conversion Unit obtained by
multiplying the Conversion Price in effect immediately prior to such adjustment
by the number of Conversion Units issuable pursuant hereto immediately prior to
such adjustment and dividing by the number of Conversion Units of the Company
resulting from such adjustment. An adjustment made pursuant to this paragraph
shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event.

 

(b) Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. In case the Company shall reorganize its capital, reclassify its capital
stock, consolidate or merge with or into another corporation (where the Company
is not the surviving corporation or where there is a change in or distribution
with respect to the Common Stock of the Company), or sell, transfer or otherwise
dispose of all or substantially all its property, assets or business to another
corporation and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common stock of
the successor or acquiring corporation (“Other Property”), are to be received by
or distributed to the holders of Common Stock of the Company, then Holder shall
have the right thereafter to receive, upon conversion of this Debenture,
Conversion Units for the number of shares of common stock, and warrants to
purchase common stock, of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and Other Property receivable upon
or as a result of such reorganization, reclassification, merger, consolidation
or disposition of assets by a holder of the number of Conversion Units into
which this Debenture is convertible immediately prior to such event. In case of
any such reorganization, reclassification, merger, consolidation or disposition
of assets, the successor or acquiring corporation (if other than the Company)
shall expressly assume the due and punctual observance and performance of each
and every covenant and condition of this Debenture to be performed and observed
by the Company and all the obligations and liabilities hereunder, subject to
such modifications as may be deemed appropriate (as determined in good faith by
resolution of the Board of Directors of the Company) in order to provide for
adjustments of Conversion Units into which this Debenture is convertible which
shall be as nearly equivalent as practicable to the adjustments provided for in
this Section 2.3(b). For purposes of this Section 2.3(b), “common stock of the
successor or acquiring corporation” shall include stock of such corporation of
any class which is not preferred as to dividends or assets over any other class
of stock of such corporation and which is not subject to redemption and shall
also include any evidences of indebtedness, shares of stock or other securities
which are convertible into or exchangeable for any such stock, either
immediately or upon the arrival of a specified date or the happening of a
specified event and any warrants or other rights to subscribe for or purchase
any such stock. The foregoing provisions of this Section 2.3(b) shall similarly
apply to successive reorganizations, reclassifications, mergers, consolidations
or disposition of assets.

 

 


--------------------------------------------------------------------------------



 

 

 

(c) Notice of Adjustment. Whenever the number of Conversion Units or number or
kind of securities or other property issuable upon the conversion of this
Debenture or the Conversion Price is adjusted, as herein provided, the Company
shall promptly mail by registered or certified mail, return receipt requested,
to the holder of this Debenture notice of such adjustment or adjustments setting
forth the number of Conversion Units (and other securities or property) issuable
upon the conversion of this Debenture and the Conversion Price of such
Conversion Units (and other securities or property) after such adjustment,
setting forth a brief statement of the facts requiring such adjustment and
setting forth the computation by which such adjustment was made. Such notice, in
the absence of manifest error, shall be conclusive evidence of the correctness
of such adjustment.

 

Section 2.4. Notice of Corporate Action. If at any time:

 

(a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right, or

 

(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,

 

(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company; then, in any one or more of such cases, the Company
shall give to Holder (i) at least 30 days’ prior written notice of the date on
which a record date shall be selected for such dividend, distribution or right
or for determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, at least 30 days’ prior written notice
of the date when the same shall take place. Such notice in accordance with the
foregoing clause also shall specify (x) the date on which any such record is to
be taken for the purpose of such dividend, distribution or right, the date on
which the holders of Common Stock shall be entitled to any such dividend,
distribution or right, and the amount and character thereof, and (y) the date on
which any such reorganization, reclassification, merger, consolidation, sale,
transfer, disposition, dissolution, liquidation or winding up is to take place
and the time, if any such time is to be fixed, as of which the holders of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such disposition, dissolution, liquidation or
winding up. Each such written notice shall be sufficiently given if addressed to
Holder at the last address of Holder appearing on the books of the Company and
delivered in accordance with Section 5.1.

 

 


--------------------------------------------------------------------------------



 

 

 

Section 2.5. Method of Conversion. Except as otherwise provided in this
Debenture or agreed to by the Holder, this Debenture may be converted by the
Holder pursuant to its conversion rights set forth in Section 2.1 in whole at
any time or in part (provided each such partial conversion is at least $10,000)
by submitting to the Company a Conversion Notice (by facsimile dispatched on the
Conversion Date and confirmed by U.S. mail or overnight mail service sent within
two business days thereafter) and surrendering this Debenture with the mailed
confirmation of the Conversion Notice at the office of the Company as provided
in Section 5.1. Upon a partial conversion of this Debenture, a new debenture
containing the same date and provisions as this Debenture shall be issued by the
Company to the Holder for the balance due hereunder which shall not have been
converted.

 

Section 2.6. Restrictions on Securities. This Debenture has been issued by the
Company pursuant to the exemption from registration under the Securities Act of
1933, as amended (the “Act”). None of this Debenture, the shares of Common Stock
and Conversion Warrants issuable upon conversion of this Debenture, or the
shares of Common Stock of the Company issuable upon exercise of the Conversion
Warrants (the “Warrant Shares”) may be offered, sold or otherwise transferred
unless (i) they first shall have been registered under the Act and applicable
state securities laws or (ii) the Company shall have been furnished with an
opinion of legal counsel (in form, substance and scope reasonably acceptable to
Company) to the effect that such sale or transfer is exempt from the
registration requirements of the Act. Each certificate for shares of Common
Stock and Conversion Warrants issuable upon conversion of this Debenture and
Warrant Shares issuable upon exercise of the Conversion Warrants that have not
been so registered and that have not been sold pursuant to an exemption that
permits removal of the applicable legend, shall bear a legend substantially in
the following form, as appropriate:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”). THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND TRANSFERS ARE MADE
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS.

 

Upon the request of a holder of a certificate representing any shares of Common
Stock issuable upon conversion of this Debenture, the Company shall remove the
foregoing legend from the certificate or issue to such Holder a new certificate
free of any transfer legend, if (a) with such request, the Company shall have
received an opinion of counsel, reasonably satisfactory to the Company in form,
substance and scope, to the effect that any such legend may be removed from such
certificate or (b) a registration statement under the Act covering such
securities is in effect.

 

Section 2.7. Registration Rights. If at any time the Company proposes to
register any of

 

 


--------------------------------------------------------------------------------



 

its common stock under the Act, whether as a result of an offering for its own
account or the account of others, excluding any registrations to be effected on
Forms S-4 or S-8 or other applicable successor Forms, the Company shall, at such
time, promptly give Holder written notice of such proposed registration and
offer Holder the opportunity to include the shares of common stock issued as
interest, the shares of Common Stock issuable upon conversion of this Debenture
and the Warrant Shares issuable upon exercise of the Conversion Warrants in such
registration statement (each, a “Piggy Back Registration”). The Company shall
include in any such registration statement all or part of the underlying common
stock that Holder requests to be registered. In a Piggyback Registration, the
Company will pay the registration expenses and the reasonable fees.

 

Section 2.8. Reservation of Common Stock.

 

(a) The Company covenants that during the period the Debenture is outstanding,
it will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Common Stock of the Company upon
the Conversion of the Debenture. The Company further covenants that its issuance
of this Debenture shall constitute full authority to its officers who are
charged with the duty of executing stock certificates and warrants to execute
and issue the necessary certificates for shares of Common Stock of the Company,
and the Conversion Warrants, issuable upon the conversion of this Debenture. The
Company will take all such reasonable action as may be necessary to assure that
such Conversion Units may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the FINRA OTCBB (or such
other principal market upon which the Common Stock of the Company may be
listed).

 

(b) The Company shall not by any action, including, without limitation, amending
its certificate of incorporation or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, with the purpose to avoid or seek to avoid the
observance or performance of any of the terms of this Debenture, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of Holder against impairment. Without limiting the generality of the
foregoing, the Company will (a) not increase the par value of any shares of
Common Stock issuable upon the conversion of this Debenture above the amount
payable therefor upon such conversion immediately prior to such increase in par
value, (b) take all such action as may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable shares of
Common Stock and Conversion Warrants upon the conversion of this Debenture, and
(c) use its best efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable the Company to perform its obligations under this Debenture.

 

(c) Upon the request of Holder, the Company will at any time during the period
this Debenture is outstanding acknowledge in writing the continuing validity of
this Debenture and the obligations of the Company hereunder.

 

 


--------------------------------------------------------------------------------



 

 

(d) Before taking any action which would cause an adjustment reducing the
current Conversion Price below the then par value, if any, of the shares of
Common Stock issuable upon conversion of the Debentures, the Company shall take
any corporate action which may be necessary in order that the Company may
validly and legally issue fully paid and non-assessable shares of such Common
Stock at such adjusted Conversion Price.

 

(e) Before taking any action which would result in an adjustment in the number
of Conversion Units into which this Debenture is convertible or in the
Conversion Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

 

(f) If at any time the Company does not have a sufficient number of authorized
and available shares of Common Stock for issuance upon conversion of the
Debenture, then the Company shall call and hold a special meeting of its
stockholders within forty-five (45) days of that time for the sole purpose of
increasing the number of authorized shares of Common Stock.

 

Section 2.9. Paying Agent and Registrar. Initially, the Company will act as
paying agent and registrar. The Company may change any paying agent, registrar,
or Company registrar by giving the Holder not less than ten (10) business days’
written notice of its election to do so, specifying the name, address, telephone
number and facsimile number of the paying agent or registrar.

 

Section 2.10. Anything in this Debenture to the contrary notwithstanding, in no
event shall there be any adjustment to the interest due under this Debenture or
the total number of shares of Common Stock of the Company issued as interest
hereunder, including, without limitation, upon, in connection with or as a
result of any conversion of this Debenture; and, (ii) in no event shall Holder
be obligated to return, refund, rebate or transfer any such interest or shares
of Common Stock of the Company issued as interest hereunder including, without
limitation, upon, in connection with or as a result of any conversion of this
Debenture.

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES OF HOLDER

 

Section 3.1. The Holder represents and warrants to the Company:

 

(a) The Holder of this Debenture, by acceptance hereof, agrees that this
Debenture is being acquired for investment and that such Holder will not offer,
sell or otherwise dispose of this Debenture or the Common Stock or Conversion
Warrants issuable upon conversion hereof or Warrant Shares issuable upon
exercise of the Conversion Warrants

 

 


--------------------------------------------------------------------------------



 

 

except under circumstances that will not result in a violation of the Act or any
application state securities laws or similar laws relating to the sale of
securities;

 

(b) That Holder understands that none of this Debenture or the Common Stock or
Conversion Warrants issuable upon conversion hereof or Warrant Shares issuable
upon exercise of the Conversion Warrants have been registered under the
Securities Act of 1933, as amended (the “Act”), in reliance upon the exemptions
from the registration provisions of the Act and any continued reliance on such
exemption is predicated on the representations of the Holder set forth herein;

 

(c) Holder (i) has adequate means of providing for his current needs and
possible contingencies, (ii) has no need for liquidity in this investment, (iii)
is able to bear the substantial economic risks of an investment in this
Debenture for an indefinite period, (iv) at the present time, can afford a
complete loss of such investment, and (v) does not have an overall commitment to
investments which are not readily marketable that is disproportionate to
Holder’s net worth, and Holder’s investment in this Debenture will not cause
such overall commitment to become excessive;

 

(d) Holder is an “accredited investor” (as defined in Regulation D promulgated
under the Act) and the Holder’s total investment in this Debenture does not
exceed 10% of the Holder’s net worth; and

 

(e) Holder recognizes that an investment in the Company involves significant
risks and only investors who can afford the loss of their entire investment
should consider investing in the Company and this Debenture.

 

ARTICLE IV.

 

EVENTS OF DEFAULT

 

Section 4.1 Default. In case one or more of the following events (“Events of
Default”) (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body) shall have occurred and be continuing:

 

(a) default in the due and punctual payment of all or any part of the Principal
Amount as and when such amount or such part thereof shall become due and payable
hereunder; or

 

(b) failure on the part of the Company duly to observe or perform in all
material respects any of the covenants or agreements on the part of the Company
contained herein (other than those covered by clause (a) above) for a period of
10 business days after the date on which written notice specifying such failure,
stating that such notice is a “Notice of Default” hereunder and demanding that
the Company remedy the same, shall have been given by the Holder by registered
or certified mail, return receipt requested, to the

 

 


--------------------------------------------------------------------------------



 

 

Company; or

 

(c) any of the following actions by the Company pursuant to or within the
meaning title 11, U.S. Code or any similar federal or state law for the relief
of debtors (collectively, the “Bankruptcy Law”): (A) commencement of a voluntary
case or proceeding, (B) consent to the entry of an order for relief against it
in an involuntary case or proceeding, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law (each, a “Custodian”), of it or for all or substantially all of its
property, (D) a general assignment for the benefit of its creditors, or (E)
admission in writing its inability to pay its debts as the same become due; or

 

(d) entry by a court of competent jurisdiction of an order or decree under any
Bankruptcy Law that: (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
the property of the Company, or (C) orders the liquidation of the Company, and
such order or decree remains unstayed and in effect for 60 days; then, in each
case where an Event of Default specified in Section 4.1(b) occurs, the Holder,
by notice in writing to the Company (the “Acceleration Notice”), may declare the
outstanding Principal Amount (in whole or in part) to be due and payable
immediately, and upon any such declaration the same shall become immediately due
and payable; provided, however, that if an Event of Default specified in Section
4.1(a), (c) or (d) occurs, the outstanding Principal Amount shall become and be
immediately due and payable without any declaration or other act on the part of
the Holder.

 

Section 4.2. Payment of Costs. The Company shall reimburse the Holder, on
demand, for any and all reasonable costs and expenses, including reasonable
attorneys’ fees and disbursement and court costs, incurred by the Holder in
collecting or otherwise enforcing this Note or in attempting to collect or
enforce this Note.

 

Section 4.3. Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default. No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of any other right or remedy available to Holder under
applicable law, and every such right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy. No delay or omission of the Holder to exercise any right or
power accruing upon any Default occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.

 

Section 4.4. Waiver of Past Defaults. The Holder may waive any past default or
Event of Default hereunder and its consequences but no such waiver shall extend
to any subsequent or other default or Event of Default or impair any right
consequent thereon.

 

 


--------------------------------------------------------------------------------



 

 

Section 4.5. Waiver of Presentment etc. The Company hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Debenture, except as
specifically provided herein.

 

ARTICLE V.

 

MISCELLANEOUS

 

Section 5.1. Notices. Any notice herein required or permitted to be given shall
be in writing and may be personally served or delivered by courier or sent by
United States mail and shall be deemed to have been given upon receipt if
personally served (which shall include telephone line facsimile transmission) or
sent by courier or three (3) days after being deposited in the United States
mail, certified, with postage pre-paid and properly addressed, if sent by mail.
For the purposes hereof, the address of the Holder shall be as shown on the
records of the Company; and the address of the Company shall be 17935 Sky Park
Circle, Suite F, Irvine, California 92614. Both the Holder and the Company may
change the address for service by delivery of written notice to the other as
herein provided.

 

Section 5.2. Entire Agreement and Amendment Provision. This Debenture represents
the entire agreement between the parties hereto with respect to the subject
matter hereof and there are no representations, warranties or commitments,
except as set forth herein. This Debenture and any provision hereof may be
amended only by an instrument in writing signed by the Company and the Holder.

 

Section 5.3. Assignability. This Debenture shall be binding upon the Company and
its successors and assigns and shall inure to be the benefit of the Holder and
its successors and assigns; provided, however, that so long as no Event of
Default has occurred, this Debenture shall only be transferable in whole subject
to the restrictions contained in the restrictive legend on the first page of
this Debenture.

 

Section 5.4. Governing Law. This Debenture shall be governed by the internal
laws of the State of Nevada, without regard to conflicts of laws principles. The
parties hereto hereby submit to the exclusive jurisdiction and venue of the
state or federal courts sited in Clark County, Nevada with respect to any
dispute arising under this Debenture.

 

Section 5.5. Replacement of Debenture. The Company covenants that upon receipt
by the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Debenture, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which may
not include the posting of any bond), and upon surrender and cancellation of
such Debenture, if mutilated, the Company will make and deliver a new Debenture
of like tenor.

 

Section 5.6. This Debenture shall not entitle the Holder to any of the rights of
a stockholder of the Company, including without limitation, the right to vote,
to receive

 

 


--------------------------------------------------------------------------------



 

 

dividends and other distributions, or to receive any notice of, or to attend,
meetings of stockholder or any other proceedings of the Company, unless and to
the extent converted into shares of Common Stock in accordance with the terms
hereof.

 

Section 5.7. Severability. In case any provision of this Debenture is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Debenture will not in any way
be affected or impaired thereby.

 

Section 5.8. Headings. The headings of the sections of this Debenture are
inserted for convenience only and do not affect the meaning of such section.

 

Section 5.9. Counterparts. This Debenture may be executed in multiple
counterparts, each of which shall be an original, but all of which shall be
deemed to constitute on instrument.

 

Section 5.10. Exchange. (a) Notwithstanding any other provision of this
Debenture, the Holder hereby agrees and acknowledges that, in the event the
Company proceeds with a private placement of Units, each Unit consisting of (i)
25,000 shares of Series A 10% Convertible Preferred Stock, having a stated value
of $1.00 per share (the “Stated Value”) and which shall be convertible into the
number of shares of Common Stock determined by dividing the Stated Value by the
conversion price (which shall initially be $0.25 per share), (ii) 50,000 Class A
Warrants to purchase an aggregate of 50,000 shares of Common Stock at an
exercise price of $0.40 per share, exercisable for three (3) years following the
date of issuance and (iii) 50,000 Class B Warrants to purchase an aggregate of
50,000 shares of Common Stock at an exercise price of $0.50 per share,
exercisable for three (3) years following the date of issuance, at a price of
$25,000 per Unit, the Company shall provide notice to Holder of such private
placement at least ten (10) business days prior to commencing such private
placement (the “Placement Notice”). Once Holder has received the Placement
Notice, the Company may, at its option, issue to the Holder, or the Holder may,
at its option, elect to exchange this Debenture and receive from the Company, in
full payment of this Debenture, that number of Units determined by dividing the
Principal Amount by the purchase price for each Unit. The Company or the Holder,
as the case may be, shall give written notice to the other not less than thirty
(30) days nor more than sixty (60) days prior to the effective date of any such
exchange (the “Effective Date”), setting forth the number of Units to be issued,
and, in the case of notice from the Company, including instructions for
presentation of the Debentures for cancellation, and in the case of notice from
the Holder, including the original Debenture for cancellation. Upon notice of
any exchange, the Company covenants and agrees that upon presentation of the
Debentures, it will issue on the Effective Date the Units and the share of
Common Stock as interest as specified in such notice. The foregoing
notwithstanding, upon receipt of a notice of exchange from the Company, in lieu
of such exchange, the Holders may convert their Debenture pursuant to Article II
hereof during the period from the date of notice of exchange until 5:00 p.m.
Eastern Time on the business day immediately prior to the Effective Date. If the
Holder shall send a notice of exchange to the Company, the

 


--------------------------------------------------------------------------------



 

holder may revoke such notice and exchange at any time up to the date the
Company issues Units to the Holder in exchange therefor. The $0.25 per share
conversion price and the number and price of Units set forth herein shall be
subject to adjustment as provided in Section 2.3 which shall apply to this
Section 5.10 mutatis mutandis.

 

(b) If, on or before the Effective Date, the Company issues the Units to the
Holder as provided in Section 5.10(a), together with accrued and unpaid
interest, then, on and after said Effective Date, notwithstanding that this
Debenture shall not have been surrendered for exchange, the obligation evidenced
by the Debenture shall be deemed no longer outstanding, and all rights with
respect thereto shall forthwith cease and terminate.

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as

executed this Debenture as of the date first written above.

 

 

Holder: Assured Pharmacy, Inc.    

By:

By:

 

___________________________

 

Name: Haresh Sheth

___________________________

Title: Chief Financial Officer

Name:

 

Tax Identification No:

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT “1”

CONVERSION NOTICE

________________________________________________________________________

(To be executed by the Holder in order to Convert the Debenture)

TO:

The undersigned hereby irrevocably elects to convert US$__________ of the
Principal Amount of the above Debenture into Shares of Common Stock of Assured
Pharmacy, Inc., according to the conditions stated therein, as of the Conversion
Date written below. If shares are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the Holder for any conversion, except for such transfer taxes, if
any.

Conversion Date: ___________________________________________

Applicable Conversion Price: $0.40

Signature: ___________________________________________

Name: ___________________________________________

Address: ___________________________________________

___________________________________________

Tax I.D. or Soc. Sec. No: ___________________________________________

Principal Amount to be converted:

US$________________________________________

Amount of Debenture unconverted:

US$________________________________________

Number of shares of Common Stock to be issued: ________________________

 

 

 

 

 


--------------------------------------------------------------------------------



EXHIBIT 2

NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
OR ANY OTHER APPLICABLE SECURITIES LAWS IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS.
NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD,
PLEDGED, TRANSFERRED, ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR IN A TRANSACTION
WHICH IS EXEMPT FROM REGISTRATION UNDER THE PROVISIONS OF THE SECURITIES ACT.

COMMON STOCK PURCHASE WARRANT

To Purchase _____________ Shares of Common Stock of

Assured Pharmacy, Inc.

THIS CERTIFIES that, for value received, ____________________ (the “Holder”),
shall have the right to purchase from Assured Pharmacy, Inc., a Nevada
corporation (the “Corporation”), __________ fully paid and nonassessable shares
of the Corporation’s Common Stock (the “Common Stock”) at an exercise price of
$0.60 US per share (the “Exercise Price”), subject to further adjustment as set
forth in Section 3 hereof, at any time until 5:00 P.M., Pacific time, on the end
of _________ __, 200__ which is 12 months from the date of issuance (the
“Termination Date”).

               1.          Title to Warrant. Prior to the Termination Date and
subject to compliance with applicable laws, this Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the holder hereof in person or by duly authorized attorney, upon
surrender of this Warrant together with the Assignment Form annexed hereto
properly endorsed.

               2.          Authorization of Shares. The Company covenants that
all shares of Common Stock which may be issued upon the exercise of rights
represented by this Warrant will, upon exercise of the rights represented by
this Warrant, be duly authorized, validly issued, fully paid and nonassessable
and free from all taxes, liens and charges in respect of the issue thereof
(other than taxes in respect of any transfer occurring contemporaneously with
such issue).

               3.          Exercise of Warrant. Exercise of the purchase rights
represented by this Warrant may be made at any time or times on or after the
closing of the offering, and before the close of business on the Termination
Date by the surrender of this Warrant and the Notice of Exercise Form annexed
hereto duly executed, at the office of the Company (or such other office or
agency of the Company as it may designate by notice in writing to the registered
holder hereof

--------------------------------------------------------------------------------



at the address of such holder appearing on the books of the Company) and upon
payment of the Exercise Price of the shares thereby purchased by wire transfer
or cashier's check drawn on a United States bank, the holder of this Warrant
shall be entitled to receive a certificate for the number of shares of Common
Stock so purchased. Certificates for shares purchased hereunder shall be
delivered to the holder hereof within twenty (20) Trading Days after the date on
which this Warrant shall have been exercised as aforesaid. This Warrant shall be
deemed to have been exercised and such certificate or certificates shall be
deemed to have been issued, and Holder or any other person so designated to be
named therein shall be deemed to have become a holder of record of such shares
for all purposes, as of the date the Warrant has been exercised by payment to
the Company of the Exercise Price and all taxes required to be paid by Holder,
if any, pursuant to Section 4 prior to the issuance of such shares, have been
paid.

               4.          Charges, Taxes and Expenses. Issuance of certificates
for shares of Common Stock upon the exercise of this Warrant shall be made
without charge to the holder hereof for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, and such
certificates shall be issued in the name of the holder of this Warrant or in
such name or names as may be directed by the holder of this Warrant; provided,
however, that in the event certificates for shares of Common Stock are to be
issued in a name other than the name of the holder of this Warrant, this Warrant
when surrendered for exercise shall be accompanied by the Assignment Form
attached hereto duly executed by the holder hereof; and the Company may require,
as a condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto.

               5.          Closing of Books. The Company will not close its
shareholder books or records in any manner which prevents the timely exercise of
this Warrant.

               6.          Transfer, Division and Combination. (a) Subject to
compliance with any applicable securities laws, transfer of this Warrant and all
rights hereunder, in whole or in part, shall be registered on the books of the
Company to be maintained for such purpose, upon surrender of this Warrant at the
principal office of the Company, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new Warrant or Warrants in the name of
the assignee or assignees and in the denomination or denominations specified in
such instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. A Warrant, if properly assigned, may be exercised by a
new holder for the purchase of shares of Common Stock without having a new
Warrant issued.

                         (b)      This Warrant may be divided or combined with
other Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by Holder or its agent or attorney.
Subject to compliance with Section 6(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice.

--------------------------------------------------------------------------------



                         (c)      The Company shall prepare, issue and deliver
at its own expense (other than transfer taxes) the new Warrant or Warrants under
this Section 6.

                         (d)      The Company agrees to maintain, at its
aforesaid office, books for the registration and the registration of transfer of
the Warrants.

               7.          No Rights as Shareholder until Exercise. This Warrant
does not entitle the holder hereof to any voting rights or other rights as a
shareholder of the Company prior to the exercise hereof. Upon the surrender of
this Warrant and the payment of the aggregate Exercise Price, the Warrant Shares
so purchased shall be and be deemed to be issued to such holder as the record
owner of such shares as of the close of business on the later of the date of
such surrender or payment.

               8.          Loss, Theft, Destruction or Mutilation of Warrant.
The Company covenants that upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Warrant
certificate or any stock certificate relating to the Warrant Shares, and in case
of loss, theft or destruction, of indemnity or security reasonably satisfactory
to it (which shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

               9.          Saturdays. Sundays, Holidays, etc. If the last or
appointed day for the taking of any action or the expiration of any right
required or granted herein shall be a Saturday, Sunday or a legal holiday, then
such action may be taken or such right may be exercised on the next succeeding
day not a Saturday, Sunday or legal holiday.

               10.        Adjustments of Exercise Price and Number of Warrant
Shares. (a) Stock Splits, etc. The number and kind of securities purchasable
upon the exercise of this Warrant and the Exercise Price shall be subject to
adjustment from time to time upon the happening of any of the following. In case
the Company shall: (i) pay a dividend in shares of Common Stock or make a
distribution in shares of Common Stock to holders of its outstanding Common
Stock, (ii) subdivide its outstanding shares of Common Stock into a greater
number of shares of Common Stock, (iii) combine its outstanding shares of Common
Stock into a smaller number of shares of Common Stock, or (iv) issue any shares
of its capital stock in a reclassification of the Common Stock, then the number
of Warrant Shares purchasable upon exercise of this Warrant immediately prior
thereto shall be adjusted so that the holder of this Warrant shall be entitled
to receive the kind and number of Warrant Shares or other securities of the
Company which he would have owned or have been entitled to receive had such
Warrant been exercised in advance thereof. Upon each such adjustment of the kind
and number of Warrant Shares or other securities of the Company which are
purchasable hereunder, the holder of this Warrant shall thereafter be entitled
to purchase the number of Warrant Shares or other securities resulting from such
adjustment at an Exercise Price per Warrant Share or other security obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of Warrant Shares purchasable pursuant hereto immediately prior to
such adjustment and dividing by the number of Warrant Shares or other securities
of the Company resulting from such adjustment. An adjustment

--------------------------------------------------------------------------------



made pursuant to this paragraph shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event.

                         (b)       Reorganization, Reclassification, Merger,
Consolidation or Disposition of Assets. In case the Company shall reorganize its
capital, reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock of the Company),
or sell, transfer or otherwise dispose of all or substantially all its property,
assets or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation ("Other
Property"), are to be received by or distributed to the holders of Common Stock
of the Company, then Holder shall have the right thereafter to receive, upon
exercise of this Warrant, the number of shares of common stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event. In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Warrant to be performed and observed by the Company and all
the obligations and liabilities hereunder, subject to such modifications as may
be deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Company) in order to provide for adjustments of shares of
Common Stock for which this Warrant is exercisable which shall be as nearly
equivalent as practicable to the adjustments provided for in this Section 10.
For purposes of this Section 10, "common stock of the successor or acquiring
corporation" shall include stock of such corporation of any class which is not
preferred as to dividends or assets over any other class of stock of such
corporation and which is not subject to redemption and shall also include any
evidences of indebtedness, shares of stock or other securities which are
convertible into or exchangeable for any such stock, either immediately or upon
the arrival of a specified date or the happening of a specified event and any
warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 10 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

--------------------------------------------------------------------------------



               11.        Notice of Adjustment. Whenever the number of Warrant
Shares or number or kind of securities or other property purchasable upon the
exercise of this Warrant or the Exercise Price is adjusted, as herein provided,
the Company shall promptly mail by registered or certified mail, return receipt
requested, to the holder of this Warrant notice of such adjustment or
adjustments setting forth the number of Warrant Shares (and other securities or
property) purchasable upon the exercise of this Warrant and the Exercise Price
of such Warrant Shares (and other securities or property) after such adjustment,
setting forth a brief statement of the facts requiring such adjustment and
setting forth the computation by which such adjustment was made. Such notice, in
the absence of manifest error, shall be conclusive evidence of the correctness
of such adjustment.

               12.        Notice of Corporate Action. If at any time:

                         (a)      the Company shall take a record of the holders
of its Common Stock for the purpose of entitling them to receive a dividend or
other distribution, or any right to subscribe for or purchase any evidences of
its indebtedness, any shares of stock of any class or any other securities or
property, or to receive any other right, or

                         (b)      there shall be any capital reorganization of
the Company, any reclassification or recapitalization of the capital stock of
the Company or any consolidation or merger of the Company with, or any sale,
transfer or other disposition of all or substantially all the property, assets
or business of the Company to, another corporation or,

                         (c)      there shall be a voluntary or involuntary
dissolution, liquidation or winding up of the Company;

then, in any one or more of such cases, the Company shall give to Holder (i) at
least 3 days' prior written notice of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, liquidation or winding up, and (ii)
in the case of any such reorganization, reclassification, merger, consolidation,
sale, transfer, disposition, dissolution, liquidation or winding up, at least 3
days' prior written notice of the date when the same shall take place. Such
notice in accordance with the foregoing clause also shall specify (i) the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right, the date on which the holders of Common Stock shall be
entitled to any such dividend, distribution or right, and the amount and
character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such disposition, dissolution, liquidation or winding
up. Each such written notice shall be sufficiently given if addressed to Holder
at the last address of Holder appearing on the books of the Company and
delivered in accordance with Section 14(d).

               13.        Authorized Shares. The Company covenants that during
the period the Warrant is outstanding, it will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of the Warrant Shares upon the exercise

--------------------------------------------------------------------------------



of any purchase rights under this Warrant. The Company further covenants that
its issuance of this Warrant shall constitute full authority to its officers who
are charged with the duty of executing stock certificates to execute and issue
the necessary certificates for the Warrant Shares upon the exercise of the
purchase rights under this Warrant. The Company will take all such reasonable
action as may be necessary to assure that such Warrant Shares may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of the Principal Market upon which the Common Stock maybe listed.

                         The Company shall not by any action, including, without
limitation, amending its certificate of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of Holder against impairment. Without limiting the generality of the
foregoing, the Company will (a) not increase the par value of any shares of
Common Stock receivable upon the exercise of this Warrant above the amount
payable therefore upon such exercise immediately prior to such increase in par
value, (b) take all such action as may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant, and (c) use its best efforts to
obtain all such authorizations, exemptions or consents from any public
regulatory body having jurisdiction thereof as may be necessary to enable the
Company to perform its obligations under this Warrant.

                         Upon the request of Holder, the Company will at any
time during the period this Warrant is outstanding acknowledge in writing, in
form reasonably satisfactory to Holder, the continuing validity of this Warrant
and the obligations of the Company hereunder.

                         Before taking any action which would cause an
adjustment reducing the current Exercise Price below the then par value, if any,
of the shares of Common Stock issuable upon exercise of the Warrants, the
Company shall take any corporate action which may be necessary in order that the
Company may validly and legally issue fully paid and non-assessable shares of
such Common Stock at such adjusted Exercise Price.

                         Before taking any action which would result in an
adjustment in the number of shares of Common Stock for which this Warrant is
exercisable or in the Exercise Price, the Company shall obtain all such
authorizations or exemptions thereof, or consents thereto, as may be necessary
from any public regulatory body or bodies having jurisdiction thereof.

               14.        Miscellaneous.

                         (a)       Jurisdiction. This Warrant shall be binding
upon any successors or assigns of the Company. This Warrant shall constitute a
contract under the laws of Nevada without regard to its conflict of law,
principles or rules, and be subject to arbitration pursuant to the terms set
forth in the Purchase Agreement.

--------------------------------------------------------------------------------



                         (b)       Restrictions. The holder hereof acknowledges
that the Warrant Shares acquired upon the exercise of this Warrant, if not
registered, will have restrictions upon resale imposed by state and federal
securities laws.

                         (c)       Non-waiver and Expenses. No course of dealing
or any delay or failure to exercise any right hereunder on the part of Holder
shall operate as a waiver of such right or otherwise prejudice Holder's rights,
powers or remedies, notwithstanding all rights hereunder terminate on the
Termination Date. If the Company fails to comply with any provision of this
Warrant, the Company shall pay to Holder such amounts as shall be sufficient to
cover any costs and expenses including, but not limited to, reasonable
attorneys' fees, including those of appellate proceedings, incurred by Holder in
collecting any amounts due pursuant hereto or in otherwise enforcing any of its
rights, powers or remedies hereunder.

                         (d)       Notices. Any notice, request or other
document required or permitted to be given or delivered to the holder hereof by
the Company shall be delivered in accordance with the notice provisions of the
Purchase Agreement.

                         (e)       Limitation of Liability. No provision hereof,
in the absence of affirmative action by Holder to purchase shares of Common
Stock, and no enumeration herein of the rights or privileges of Holder hereof,
shall give rise to any liability of Holder for the purchase price of any Common
Stock or as a stockholder of the Company, whether such liability is asserted by
the Company or by creditors of the Company.

                         (f)       Remedies. Holder, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
will be entitled to specific performance of its rights under this Warrant. The
Company agrees that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Warrant and
hereby agrees to waive the defense in any action for specific performance that a
remedy at law would be adequate.

                         (g)      Successors and Assigns. Subject to applicable
securities laws, this Warrant and the rights and obligations evidenced hereby
shall inure to the benefit of and be binding upon the successors of the Company
and the successors and permitted assigns of Holder. The provisions of this
Warrant are intended to be for the benefit of all Holders from time to time of
this Warrant and shall be enforceable by any such Holder or holder of Warrant
Shares.

                         (h)      Indemnification. The Company agrees to
indemnify and hold harmless Holder from and against any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, attorneys' fees, expenses and disbursements of any kind which may be
imposed upon, incurred by or asserted against Holder in any manner relating to
or arising out of any failure by the Company to perform or observe in any
material respect any of its covenants, agreements, undertakings or obligations
set forth in this Warrant; provided, however, that the Company will not be
liable hereunder to the extent that any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, attorneys' fees,
expenses or disbursements are found in a final non-appealable judgment by a
court to have resulted from Holder's negligence, bad faith or willful misconduct
in its capacity as a stockholder or warrant holder of the Company.

--------------------------------------------------------------------------------



                         (i)      Amendment. This Warrant may be modified or
amended or the provisions hereof waived with the written consent of the Company
and the Holder.

                         (j)      Severability. Wherever possible, each
provision of this Warrant shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Warrant shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Warrant.

                         (k)     Headings. The headings used in this Warrant are
for the convenience of reference only and shall not, for any purpose, be deemed
a part of this Warrant.

                IN WITNESS WHEREOF, the Company has caused this Warrant to be
executed by its officer thereunto duly authorized.

Dated:_____________ __200__

          Assured Pharmacy, Inc.     By:     Robert DelVecchio, Chief Executive
Officer

 


--------------------------------------------------------------------------------



NOTICE OF EXERCISE

To:           Assured Pharmacy, Inc.

                    (1)           The undersigned hereby elects to purchase
shares of Common Stock (the "Common Stock"), of Assured Pharmacy, Inc. pursuant
to the terms of the attached Warrant, and tenders herewith payment of the
exercise price in full, together with all applicable transfer taxes, if any.

                    (2)           Please issue a certificate or certificates
representing said shares of Common Stock in the name of the undersigned or in
such other name as is specified below:

 
  (Name)      
 
  (Address)  
 
     
 
      Social Security or Tax Identification Number


Dated:_________________________

 
Signature  
 
Print Name                                   


--------------------------------------------------------------------------------



ASSIGNMENT FORM

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

                    FOR VALUE RECEIVED, the foregoing Warrant and all rights
evidenced thereby are hereby assigned to

   whose address is      
.
 
 
                                                                               
        Dated:
                       
,
      
      Holder's Signature:        Holder's Address:          

 




Signature Guaranteed:
                                                                              
           

 




NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by bank or trust company. Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

--------------------------------------------------------------------------------



EXHIBIT 3

NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
OR ANY OTHER APPLICABLE SECURITIES LAWS IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS.
NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD,
PLEDGED, TRANSFERRED, ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR IN A TRANSACTION
WHICH IS EXEMPT FROM REGISTRATION UNDER THE PROVISIONS OF THE SECURITIES ACT.

COMMON STOCK PURCHASE WARRANT

To Purchase________________Shares of Common Stock of

Assured Pharmacy, Inc.

THIS CERTIFIES that, for value received, _________________________(the
"Holder"), shall have the right to purchase from Assured Pharmacy, Inc., a
Nevada corporation (the "Corporation"), fully paid and nonassessable shares of
the Corporation's Common Stock (the "Common Stock") at an exercise price of
$0.80 US per share (the "Exercise Price"), subject to further adjustment as set
forth in Section 3 hereof, at any time until 5:00 P.M., Pacific time, on the end
of_______ __,200__which is 24 months from the date of issuance (the "Termination
Date").

               1.        Title to Warrant. Prior to the Termination Date and
subject to compliance with applicable laws, this Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the holder hereof in person or by duly authorized attorney, upon
surrender of this Warrant together with the Assignment Form annexed hereto
properly endorsed.

               2.          Authorization of Shares. The Company covenants that
all shares of Common Stock which may be issued upon the exercise of rights
represented by this Warrant will, upon exercise of the rights represented by
this Warrant, be duly authorized, validly issued, fully paid and nonassessable
and free from all taxes, liens and charges in respect of the issue thereof
(other than taxes in respect of any transfer occurring contemporaneously with
such issue).

               3.          Exercise of Warrant. Exercise of the purchase rights
represented by this Warrant may be made at any time or times on or after the
closing of the offering, and before the close of business on the Termination
Date by the surrender of this Warrant and the Notice of Exercise Form annexed
hereto duly executed, at the office of the Company (or such other office or
agency of the Company as it may designate by notice in writing to the registered
holder hereof

--------------------------------------------------------------------------------



at the address of such holder appearing on the books of the Company) and upon
payment of the Exercise Price of the shares thereby purchased by wire transfer
or cashier's check drawn on a United States bank, the holder of this Warrant
shall be entitled to receive a certificate for the number of shares of Common
Stock so purchased. Certificates for shares purchased hereunder shall be
delivered to the holder hereof within twenty (20) Trading Days after the date on
which this Warrant shall have been exercised as aforesaid. This Warrant shall be
deemed to have been exercised and such certificate or certificates shall be
deemed to have been issued, and Holder or any other person so designated to be
named therein shall be deemed to have become a holder of record of such shares
for all purposes, as of the date the Warrant has been exercised by payment to
the Company of the Exercise Price and all taxes required to be paid by Holder,
if any, pursuant to Section 4 prior to the issuance of such shares, have been
paid.

               4.          Charges, Taxes and Expenses. Issuance of certificates
for shares of Common Stock upon the exercise of this Warrant shall be made
without charge to the holder hereof for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, and such
certificates shall be issued in the name of the holder of this Warrant or in
such name or names as may be directed by the holder of this Warrant; provided,
however, that in the event certificates for shares of Common Stock are to be
issued in a name other than the name of the holder of this Warrant, this Warrant
when surrendered for exercise shall be accompanied by the Assignment Form
attached hereto duly executed by the holder hereof; and the Company may require,
as a condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto.

               5.          Closing of Books. The Company will not close its
shareholder books or records in any manner which prevents the timely exercise of
this Warrant.

               6.          Transfer, Division and Combination. (a) Subject to
compliance with any applicable securities laws, transfer of this Warrant and all
rights hereunder, in whole or in part, shall be registered on the books of the
Company to be maintained for such purpose, upon surrender of this Warrant at the
principal office of the Company, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new Warrant or Warrants in the name of
the assignee or assignees and in the denomination or denominations specified in
such instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. A Warrant, if properly assigned, may be exercised by a
new holder for the purchase of shares of Common Stock without having a new
Warrant issued.

                         (b)      This Warrant may be divided or combined with
other Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by Holder or its agent or attorney.
Subject to compliance with Section 6(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice.

--------------------------------------------------------------------------------



                         (c)      The Company shall prepare, issue and deliver
at its own expense (other than transfer taxes) the new Warrant or Warrants under
this Section 6.

                         (d)      The Company agrees to maintain, at its
aforesaid office, books for the registration and the registration of transfer of
the Warrants.

               7.          No Rights as Shareholder until Exercise. This Warrant
does not entitle the holder hereof to any voting rights or other rights as a
shareholder of the Company prior to the exercise hereof. Upon the surrender of
this Warrant and the payment of the aggregate Exercise Price, the Warrant Shares
so purchased shall be and be deemed to be issued to such holder as the record
owner of such shares as of the close of business on the later of the date of
such surrender or payment.

               8.           Loss, Theft, Destruction or Mutilation of Warrant.
The Company covenants that upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Warrant
certificate or any stock certificate relating to the Warrant Shares, and in case
of loss, theft or destruction, of indemnity or security reasonably satisfactory
to it (which shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

               9.          Saturdays, Sundays, Holidays etc. If the last or
appointed day for the taking of any action or the expiration of any right
required or granted herein shall be a Saturday, Sunday or a legal holiday, then
such action may be taken or such right may be exercised on the next succeeding
day not a Saturday, Sunday or legal holiday.

               10.        Adjustments of Exercise Price and Number of Warrant
Shares. (a)Stock Splits, etc. The number and kind of securities purchasable upon
the exercise of this Warrant and the Exercise Price shall be subject to
adjustment from time to time upon the happening of any of the following. In case
the Company shall: (i) pay a dividend in shares of Common Stock or make a
distribution in shares of Common Stock to holders of its outstanding Common
Stock, (ii) subdivide its outstanding shares of Common Stock into a greater
number of shares of Common Stock, (iii) combine its outstanding shares of Common
Stock into a smaller number of shares of Common Stock, or (iv) issue any shares
of its capital stock in a reclassification of the Common Stock, then the number
of Warrant Shares purchasable upon exercise of this Warrant immediately prior
thereto shall be adjusted so that the holder of this Warrant shall be entitled
to receive the kind and number of Warrant Shares or other securities of the
Company which he would have owned or have been entitled to receive had such
Warrant been exercised in advance thereof. Upon each such adjustment of the kind
and number of Warrant Shares or other securities of the Company which are
purchasable hereunder, the holder of this Warrant shall thereafter be entitled
to purchase the number of Warrant Shares or other securities resulting from such
adjustment at an Exercise Price per Warrant Share or other security obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of Warrant Shares purchasable pursuant hereto immediately prior to
such adjustment and dividing by the number of Warrant Shares or other securities
of the Company resulting from such adjustment. An adjustment

--------------------------------------------------------------------------------



made pursuant to this paragraph shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event.

                         (b)      Reorganization, Reclassification, Merger,
Consolidation or Disposition of Assets. In case the Company shall reorganize its
capital, reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock of the Company),
or sell, transfer or otherwise dispose of all or substantially all its property,
assets or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation ("Other
Property"), are to be received by or distributed to the holders of Common Stock
of the Company, then Holder shall have the right thereafter to receive, upon
exercise of this Warrant, the number of shares of common stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event. In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Warrant to be performed and observed by the Company and all
the obligations and liabilities hereunder, subject to such modifications as may
be deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Company) in order to provide for adjustments of shares of
Common Stock for which this Warrant is exercisable which shall be as nearly
equivalent as practicable to the adjustments provided for in this Section 10.
For purposes of this Section 10, "common stock of the successor or acquiring
corporation" shall include stock of such corporation of any class which is not
preferred as to dividends or assets over any other class of stock of such
corporation and which is not subject to redemption and shall also include any
evidences of indebtedness, shares of stock or other securities which are
convertible into or exchangeable for any such stock, either immediately or upon
the arrival of a specified date or the happening of a specified event and any
warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 10 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

--------------------------------------------------------------------------------



               11.        Notice of Adjustment. Whenever the number of Warrant
Shares or number or kind of securities or other property purchasable upon the
exercise of this Warrant or the Exercise Price is adjusted, as herein provided,
the Company shall promptly mail by registered or certified mail, return receipt
requested, to the holder of this Warrant notice of such adjustment or
adjustments setting forth the number of Warrant Shares (and other securities or
property) purchasable upon the exercise of this Warrant and the Exercise Price
of such Warrant Shares (and other securities or property) after such adjustment,
setting forth a brief statement of the facts requiring such adjustment and
setting forth the computation by which such adjustment was made. Such notice, in
the absence of manifest error, shall be conclusive evidence of the correctness
of such adjustment.

               12.        Notice of Corporate Action. If at any time:

                         (a)      the Company shall take a record of the holders
of its Common Stock for the purpose of entitling them to receive a dividend or
other distribution, or any right to subscribe for or purchase any evidences of
its indebtedness, any shares of stock of any class or any other securities or
property, or to receive any other right, or

                         (b)      there shall be any capital reorganization of
the Company, any reclassification or recapitalization of the capital stock of
the Company or any consolidation or merger of the Company with, or any sale,
transfer or other disposition of all or substantially all the property, assets
or business of the Company to, another corporation or,

                         (c)      there shall be a voluntary or involuntary
dissolution, liquidation or winding up of the Company;

then, in any one or more of such cases, the Company shall give to Holder (i) at
least 3 days' prior written notice of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, liquidation or winding up, and (ii)
in the case of any such reorganization, reclassification, merger, consolidation,
sale, transfer, disposition, dissolution, liquidation or winding up, at least 3
days' prior written notice of the date when the same shall take place. Such
notice in accordance with the foregoing clause also shall specify (i) the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right, the date on which the holders of Common Stock shall be
entitled to any such dividend, distribution or right, and the amount and
character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such disposition, dissolution, liquidation or winding
up. Each such written notice shall be sufficiently given if addressed to Holder
at the last address of Holder appearing on the books of the Company and
delivered in accordance with Section 14(d).

               13.        Authorized Shares. The Company covenants that during
the period the Warrant is outstanding, it will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of the Warrant Shares upon the exercise

--------------------------------------------------------------------------------



of any purchase rights under this Warrant. The Company further covenants that
its issuance of this Warrant shall constitute full authority to its officers who
are charged with the duty of executing stock certificates to execute and issue
the necessary certificates for the Warrant Shares upon the exercise of the
purchase rights under this Warrant. The Company will take all such reasonable
action as may be necessary to assure that such Warrant Shares may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of the Principal Market upon which the Common Stock may be listed.

                         The Company shall not by any action, including, without
limitation, amending its certificate of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of Holder against impairment. Without limiting the generality of the
foregoing, the Company will (a) not increase the par value of any shares of
Common Stock receivable upon the exercise of this Warrant above the amount
payable therefor upon such exercise immediately prior to such increase in par
value, (b) take all such action as may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant, and (c) use its best efforts to
obtain all such authorizations, exemptions or consents from any public
regulatory body having jurisdiction thereof as may be necessary to enable the
Company to perform its obligations under this Warrant.

                         Upon the request of Holder, the Company will at any
time during the period this Warrant is outstanding acknowledge in writing, in
form reasonably satisfactory to Holder, the continuing validity of this Warrant
and the obligations of the Company hereunder.

                         Before taking any action which would cause an
adjustment reducing the current Exercise Price below the then par value, if any,
of the shares of Common Stock issuable upon exercise of the Warrants, the
Company shall take any corporate action which may be necessary in order that the
Company may validly and legally issue fully paid and non-assessable shares of
such Common Stock at such adjusted Exercise Price.

                         Before taking any action which would result in an
adjustment in the number of shares of Common Stock for which this Warrant is
exercisable or in the Exercise Price, the Company shall obtain all such
authorizations or exemptions thereof, or consents thereto, as may be necessary
from any public regulatory body or bodies having jurisdiction thereof.

               14.        Miscellaneous.

                         (a)     Jurisdiction. This Warrant shall be binding
upon any successors or assigns of the Company. This Warrant shall constitute a
contract under the laws of Nevada without regard to its conflict of law,
principles or rules, and be subject to arbitration pursuant to the terms set
forth in the Purchase Agreement.

--------------------------------------------------------------------------------



                         (b)     Restrictions. The holder hereof acknowledges
that the Warrant Shares acquired upon the exercise of this Warrant, if not
registered, will have restrictions upon resale imposed by state and federal
securities laws.

                         (c)     Non-waiver and Expenses. No course of dealing
or any delay or failure to exercise any right hereunder on the part of Holder
shall operate as a waiver of such right or otherwise prejudice Holder's rights,
powers or remedies, notwithstanding all rights hereunder terminate on the
Termination Date. If the Company fails to comply with any provision of this
Warrant, the Company shall pay to Holder such amounts as shall be sufficient to
cover any costs and expenses including, but not limited to, reasonable
attorneys' fees, including those of appellate proceedings, incurred by Holder in
collecting any amounts due pursuant hereto or in otherwise enforcing any of its
rights, powers or remedies hereunder.

                         (d)     Notices. Any notice, request or other document
required or permitted to be given or delivered to the holder hereof by the
Company shall be delivered in accordance with the notice provisions of the
Purchase Agreement.

                         (e)      Limitation of Liability. No provision hereof,
in the absence of affirmative action by Holder to purchase shares of Common
Stock, and no enumeration herein of the rights or privileges of Holder hereof,
shall give rise to any liability of Holder for the purchase price of any Common
Stock or as a stockholder of the Company, whether such liability is asserted by
the Company or by creditors of the Company.

                         (f)      Remedies. Holder, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
will be entitled to specific performance of its rights under this Warrant. The
Company agrees that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Warrant and
hereby agrees to waive the defense in any action for specific performance that a
remedy at law would be adequate.

                         (g)     Successors and Assigns. Subject to applicable
securities laws, this Warrant and the rights and obligations evidenced hereby
shall inure to the benefit of and be binding upon the successors of the Company
and the successors and permitted assigns of Holder. The provisions of this
Warrant are intended to be for the benefit of all Holders from time to time of
this Warrant and shall be enforceable by any such Holder or holder of Warrant
Shares.

                         (h)      Indemnification. The Company agrees to
indemnify and hold harmless Holder from and against any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, attorneys' fees, expenses and disbursements of any kind which may be
imposed upon, incurred by or asserted against Holder in any manner relating to
or arising out of any failure by the Company to perform or observe in any
material respect any of its covenants, agreements, undertakings or obligations
set forth in this Warrant; provided, however, that the Company will not be
liable hereunder to the extent that any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, attorneys' fees,
expenses or disbursements are found in a final non-appealable judgment by a
court to have resulted from Holder's negligence, bad faith or willful misconduct
in its capacity as a stockholder or warrant holder of the Company.

--------------------------------------------------------------------------------



                         (i)     Amendment. This Warrant may be modified or
amended or the provisions hereof waived with the written consent of the Company
and the Holder.

                         (j)     Severability. Wherever possible, each provision
of this Warrant shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Warrant shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Warrant.

                         (k)     Headings. The headings used in this Warrant are
for the convenience of reference only and shall not, for any purpose, be deemed
a part of this Warrant.

                          IN WITNESS WHEREOF, the Company has caused this
Warrant to be executed by its officer thereunto duly authorized.

Dated:________________ __, 200__

  Assured Pharmacy, Inc.         By:     Robert DelVecchio, Chief Executive
Officer


--------------------------------------------------------------------------------



NOTICE OF EXERCISE

 

To: Assured Pharmacy, Inc.

                     (1)      The undersigned hereby elects to purchase shares
of Common Stock (the "Common Stock"), of Assured Pharmacy, Inc. pursuant to the
terms of the attached Warrant, and tenders herewith payment of the exercise
price in full, together with all applicable transfer taxes, if any.

                     (2)      Please issue a certificate or certificates
representing said shares of Common Stock in the name of the undersigned or in
such other name as is specified below:

 

 
  (Name)      
 
  (Address)  
 
     
 
      Social Security or Tax Identification Number


Dated:_________________________

 
Signature  
 
Print Name                                   

 

--------------------------------------------------------------------------------



ASSIGNMENT FORM

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

               FOR VALUE RECEIVED, the foregoing Warrant and all rights
evidenced thereby are hereby assigned to

   whose address is      
.
 
 
                                                                               
        Dated:
                       
,
      
      Holder's Signature:        Holder's Address:          

 




Signature Guaranteed:
                                                                              
           

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by bank or trust company. Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

--------------------------------------------------------------------------------